Citation Nr: 1402473	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for chronic obstructive pulmonary disease on the basis that new and material evidence had not been received; and from a December 2010 decision of the RO that granted service connection for PTSD evaluated as 50 percent disabling effective January 4, 2007.  The Veteran timely appealed the denial of reopening, and appealed for a higher initial rating for PTSD.  These are the only issues that have been perfected on appeal. 

In January 2012, the RO increased the disability evaluation to 70 percent for PTSD, effective from the effective date of service connection, January 4, 2007.  Because higher evaluations are available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2013, the Board reopened the Veteran's claim for service connection for chronic obstructive pulmonary disease, and remanded the matters on appeal for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's claim for entitlement to a TDIU already has been awarded. 

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A lung disability was not present during active service, and is not otherwise related to service, nor is it due to or aggravated by a service-connected disability.

2.  For the rating period prior to October 26, 2011, the Veteran's PTSD has been manifested by no more than severe impairment in social and occupational functioning with deficiencies in most areas due to near-continuous depression, suicidal ideation, impaired memory, irritability, and difficulty adapting to stressful circumstances; total occupational and social impairment due to such symptoms as gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others have not been demonstrated.

3.  For the rating period from October 26, 2011, the Veteran's PTSD has been manifested by total impairment in social and occupational functioning, near-continuous depression, suicidal ideation, impaired memory, irritability, isolation, and thoughts of injuring self and others.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in service and is not secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for an initial disability rating in excess of 70 percent, for the period prior to October 26, 2011, for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a 100 percent disability rating, for the period from October 26, 2011, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through December 2009 and April 2013 letters, the RO and VA's Appeals Management Center (AMC) notified the Veteran of the elements of service connection, including how to substantiate the claim as secondary to service-connected PTSD; and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim for service connection.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the April 2013 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In September 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for purposes of addressing medical questions for an equitable disposition of the appeal for secondary service connection.  See 38 C.F.R. § 20.901 (2013).  This opinion was obtained in October 2013 and has been associated with the claims file. 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO and AMC have obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms; and there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to the claims.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection  

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

In this case, the record reflects that the Veteran was first diagnosed with a lung disorder many years after his military discharge from service.  Although the disability has persisted, the Veteran is nevertheless not entitled to direct service connection for chronic obstructive pulmonary disease and asthma because there is no competent evidence linking his current disability to any disease or injury in active service.

Service treatment records do not reflect any findings or complaints of respiratory problems.  Although the Veteran was treated for a chest injury, with onset of pleural adhesion from diving in 1945, records show that he underwent no treatment for lung disease in service.  No lung disorder was not noted at the time of the Veteran's separation examination from active service in March 1946.

The Board notes that the Veteran has contended that he developed chronic obstructive pulmonary disease as a result of his exposure to asbestos while serving aboard ship in active service.  His service personnel records show that he served aboard the U.S.S. Swenning (DE-394) from December 1943 to September 1945.  VA has conceded his exposure to asbestos aboard Navy ships during World War II.

Accordingly, the Board finds the Veteran's lay statements, as corroborated by service department records in general, to be credible for purposes of establishing an incident in service.  

The Board's April 2013 remand instructed a VA examiner to identify all current disability underlying the Veteran's current complaints of breathing problems, and of chronic obstructive pulmonary disease, for purposes of determining the likely etiology of each disease or injury.

The report of a May 2013 VA examination reflects diagnoses of asthma and an obstructive lung disease.  Following examination, the examiner opined that both the Veteran's asthma and obstructive lung disease were less likely than not (less than a 50/50 probability) related to active service, or to disease or injury incurred during active service.  In support of the opinion, the examiner explained that X-rays revealed no evidence of asbestosis.  The examiner also noted the causes of asthma and chronic obstructive pulmonary disease in the rationale and ultimately concluded the diseases were less likely than not related to service.  A July 2013 addendum indicated that a review of the claims folder did not change the opinion.  

Here, the evidence of record weighs against a finding that a lung disorder was present during active service, or is related to active service to include exposure to asbestos.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.  In essence, no examiner has identified any asbestos-related pleural disease.  

The Veteran also asserts that his chronic obstructive pulmonary disease is secondary to his service-connected PTSD.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

In January 2012, the RO assigned a 70 percent evaluation for PTSD, effective January 4, 2007.

Pulmonary function testing in August 2011 revealed very mild obstructive lung disease.  Results at the time were suggestive of small airway disease.  Lung volumes were within normal limits, and diffusing capacity was shown as normal.

Following the Board's April 2013 remand, the Veteran underwent a VA examination in May 2013 for purposes of determining whether his chronic obstructive pulmonary disease was promixately due to or the result of, or aggravated by his service-connected PTSD.  Although the claims file was not available to the examiner, the examiner did review the Veteran's VA treatment records.  The examiner noted that the Veteran reported constant shortness of breath and that he used an albuterol inhaler with fair results.  The examiner then opined that the Veteran's chronic obstructive pulmonary disease, as well as his asthma, was less likely as not (less than a 50/50 probability) aggravated by PTSD.  In support of the opinion, the examiner reasoned that chronic obstructive pulmonary disease is the result of a complex interplay between clinical and molecular risk factors.  The examiner described the various risk factors-none of which included PTSD-as being associated with the genetic decline in lung function.  In essence, the examiner found no association between a genetic decline in lung function and PTSD.

In a July 2013 addendum, the VA examiner noted a review of the Veteran's claims file; and stated that there was no change in the original opinion.  In essence, no aggravation was found.

The Appeals Management Center (AMC) readjudicated the claim by way of an August 2013 supplemental statement of the case.  The examiner's opinions concerning asthma and chronic obstructive pulmonary disorder were set forth and it was determined that service connection for a COPD disability was denied.  In light of the evidence and the AMC's consideration thereof, the issue has been recharacterized as reflected on the title page.

In September 2013, the Board sought a VA expert medical opinion to clarify and address the question of etiology of the Veteran's diagnosed asthma and obstructive lung disease.

In October 2013, the expert reviewed the Veteran's claims file and treatment records, and the medical opinions of record.  The expert noted that the Veteran was asymptomatic at the time when he finished his active service; and that asbestosis is manifested by bibasilar interstitial fibrosis and restrictive lung disease, and not by obstructive lung disease and asthma.  The expert opined that it is less likely (less than 50 percent probability) that the Veteran's current disabilities originated during active service, although there are certain smoke exposures that can lead to reactive airway disease.

The expert also indicated that PTSD does not cause, per se, asthma or chronic obstructive pulmonary disease; and opined that it is unlikely and unproven that the evolution of chronic obstructive pulmonary disease can be aggravated by PTSD.  With regard to asthma, the expert indicated that a link between PTSD and asthma has been described, but it is not clear; and opined that it might be the asthma that puts patients at higher risk of PTSD, instead of the other way around.     

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds both the May 2013 opinion and the October 2013 expert opinion to be persuasive in finding that current lung disease is less likely than not related to active service, or due to or aggravated by the service-connected PTSD.  The examiners reviewed the medical history and provided a rationale that considered the risk factors for a genetic decline in lung function.  PTSD was not identified as a risk factor, and no aggravation was found.  The evidence, including the service separation examination, does not show that chronic obstructive pulmonary disease or asthma was present in service.  Because PTSD is not associated with any risk factors for the genetic decline in lung function, there is no basis for chronic obstructive pulmonary disease or asthma to be caused or aggravated by the service-connected PTSD.  Hence, the Board finds the May 2013 opinion and the October 2013 expert opinion are factually accurate, fully articulated, and contain sound reasoning. Therefore, the opinions are afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

While the Veteran contends that his lung disease was caused by or had worsened due to his PTSD, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying pulmonary disease, or to opine that a disability such as chronic obstructive pulmonary disease or asthma is related to service or due to or aggravated by his service-connected PTSD.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a lung disorder, to include as secondary to PTSD.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Disability Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD has been evaluated as initially 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of anxiety and PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

VA treatment records, dated in March 2007, indicate the Veteran reported that he did not know "the fine line between assertiveness and aggression;" and that his last physical altercation was two years ago.  He reported that he had always been easily provoked to anger and combativeness.  He last worked several months ago and now looked for a job as a contract administrator.  The Veteran's test results indicated he had elevated mood states, irritability, talkativeness, racing thoughts, distractibility, increased energy, social isolation, and increased goal activity.  The examiner also noted a history of racing thoughts, depressed mood with anhedonia, poor concentration, fatigue, and increased sleep disturbance.  A global assessment of functioning (GAF) score of 60 was assigned.

Subsequently, the Veteran was assessed in May 2007 as having loud and pressured speech, a mildly elevated and bright mood or affect, a logical and linear thought content, and no hallucinations or delusions.  He was noted to be fully oriented and alert.  His insight was poor, and judgment was fair.  A GAF score of 65 was assigned.  In July 2007, the Veteran reported that now he was "[a]ble to walk away from others" if he was angered by them.  The same symptoms as described above were noted, and a GAF score of 60 was assigned.  

Records from the San Bernardino Vet Center, dated in November 2007, show that the Veteran recounted PTSD symptoms of intrusive thoughts, re-experiencing nightmare, auditory and visual memories of specific combat events, hypervigilence, hyper startle responses, anger and severe bouts of depression, profound emotional numbing and avoidance, and severe interpersonal and vocational isolation.  The Veteran reportedly left home only for appointments at the medical center or Vet Center.  A GAF score of 47 was assigned.  The team leader indicated that he had chronic and severe PTSD symptoms that significantly impacted his current level of functioning.  In March 2008, the Veteran denied suicidal and homicidal thoughts; and described working 50 to 60 hours a week for most of his life, and being called a workaholic.  He was "let go" from jobs several times due to his aggressive, stubborn and concrete stance about work issues.  The Veteran reportedly had to start his own business and work alone due to PTSD.  He reported that he was married to his third wife for 37 years, and described the marriage as "good."  Chronic, severe PTSD was diagnosed.  

VA records include a suicide risk assessment in December 2008, in which the Veteran responded that he did not feel hopeless about the present or future; that he did not have thoughts about taking his life; and that he never had a suicide attempt.  Records show that the Veteran continued to participate in group psychotherapy sessions in 2010, and reported on issues relating to the aging process and ongoing symptoms of PTSD.

Records from the Temecula Vet Center, dated in April 2010, reflect that the Veteran's current PTSD symptoms include anger and irritability; sleep disturbance; hypervigilance; startle reactions; intrusive thoughts and recurring memories of war events; wide mood swings; depression, where the Veteran just sat for days at a time; intermittent suicidal thoughts, where the Veteran often felt like jumping in the ocean and swimming until he sank; and isolation.  A GAF score of 55 was assigned.

The Veteran testified before a Decision Review Officer in May 2010 in connection with the claim for service connection, and reported that there were times when thoughts of suicide crossed his mind.  
  
During an October 2010 VA examination, the Veteran reported that he started receiving complaints about his behavior in the 1980s; and that he went to VA about five or six years ago, and had been receiving treatment for PTSD ever since.  He denied a history of suicide attempts.  He did report a history of suicidal ideation in the past.  He reported that, after being on a ship for so long, he had realized that it was very easy to drown; and that if he was to attempt suicide, he would probably try to drown himself.  The Veteran was not currently having suicidal ideation.  He did have a history of violent behavior, and had been in many fights over the years.

Current symptoms in October 2010 included depression, nightmares about combat, fighting in his sleep, and moving around in his sleep.  He had hit his wife in his sleep while dreaming, and his wife learned not to touch him while he slept.  The Veteran isolated himself from others, and did not go to family events.  He did not like to be in confined places because they reminded him of a ship.  He felt emotionally detached from others, and was hypervigilant.  The Veteran also reported having panic attacks every three months, when stress built up; he became sick to his stomach.  The Veteran reported that his symptoms caused difficulty in his relationships over the years, and at work.  He walked off jobs at times because he became so angry and upset with how he was being treated.  The Veteran currently lived with his wife, and needed help and reminders for personal grooming.  

Mental status examination in October 2010 revealed that the Veteran was a reliable historian; and was oriented to person, place, time, and purpose.  He was uncomfortable talking about memories about the war, and was very tangential at times.  He had difficulty focusing, and told long and detailed stories.  He was generally pleasant and cooperative; and was alert, made good eye contact, and good interpersonal contact with the interviewer.  He was neatly and casually groomed, and appeared genuine and truthful.  There was no evidence of exaggeration or manipulation.  His mood and affect were depressed and anxious during the examination.  The Veteran reported feelings of hopelessness, helplessness, and worthlessness.  He experienced panic attacks.  His speech was normal.  His thought process was organized at times and tangential at times.  He reported visual hallucinations at times, and seeing figures that seemed to fall out of the sky.  Delusions were absent.  There was no bizarre or psychotic thought content.  Ritualistic obsession was absent.  His insight and judgment appeared intact.

Regarding memory, his wife handled all tasks and appointments.  His memory was moderate to severe.  At times he had forgotten his sons' names.  The Veteran had some difficulty focusing, and needed assistance from his wife to answer questions.  Abstract reasoning was below average.  A GAF score ranging from 40 to 45 was assigned.

The October 2010 examiner commented that the Veteran had constant difficulty in performing activities of daily living, and moderate impairment in ability to establish and maintain effective work and social relationships.  The Veteran had no difficulty understanding simple commands, and moderate difficulty understanding and completing complex commands.  He did not appear to pose any threat of persistent danger or injury to self or others.

The report of an October 2011 VA examination reflects a GAF score of 40, and indicates that the Veteran did not have a diagnosis of traumatic brain injury.  Following mental status examination, the examiner concluded that there was occupational and social impairment with deficiencies in most areas-such as work, school, family relations, judgment, thinking, and mood; and that the Veteran's symptoms left him impaired occupationally and socially.  The examiner noted that the Veteran had thoughts to injure self or others, but there was no imminent threat at the current time.  His prognosis was guarded.
 
Records from the South Orange County Vet Center, dated in March 2012, reflect that the Veteran's anxiety, irritability, and insomnia were debilitating much of the time.  The Veteran had difficulty in social interactions and in trusting others.  A GAF score of 48 was assigned.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the GAF scores ranging primarily from 40 to 48 assigned by various examiners indicate major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  Examiners have noted that the Veteran was depressed, anxious, isolated, and unable to work.  It is apparent that his severe anxiety and depression made it difficult for him to adapt to stressful circumstances, like work.

Prior to the October 26, 2011 VA examination, although the Veteran was not then working, the evidence does not demonstrate that his PTSD had been manifested by total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; an intermittent inability to perform activities of daily living; or disorientation to time or place-a degree of severity which would warrant a 100 percent rating.  The Board notes that the Veteran's TDIU benefits have been awarded based on total industrial impairment due solely to PTSD, effective October 26, 2011.  Furthermore, even if total occupational impairment was conceded prior to that date, the greater weight of the evidence did not reflect total social impairment.  As discussed above, the Veteran was severely socially isolated, as contemplated by his initial 70 percent rating; however, he nevertheless had been able to maintain a long term relationship with his wife during much of the period under consideration in this appeal.  The October 2010 examination report also indicated that the Veteran was able to go out alone and the Veteran reported that he spent time with several friends once every few months.  
 
Prior to the October 26, 2011 VA examination, the overall evidence primarily reflected reports of a history of severe social isolation; a lack of motivation and decreased interest in activities; sleep disturbance; memory problems; and severe depression and anxiety.  Suicide risk assessments at the time also did not reveal any plan or intent.  While the Veteran had expressed some suicidal ideation in the past, no examiner had found any imminent danger.  Moreover, the VA examiner in October 2010 opined that although the Veteran had memory impairment and thus would benefit from his wife being the payee, he only had moderate impairment in the ability to establish and maintain effective work and social relationships, no difficulty understanding simple commands and moderate difficulty understanding and completing complex commands.  He did not appear to pose any threat of persistent danger of injury to himself or others.  Here, the preponderance of the evidence does not demonstrate a persistent danger of hurting self or others to warrant a higher initial disability rating prior to October 26, 2011.  Accordingly, total occupational impairment, prior to October 26, 2011, is not shown.  

The Board notes that, prior to October 26, 2011, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD, prior to October 26, 2011, is adequate in this case.  While examiners have noted the severity of the Veteran's PTSD, any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  The Veteran's PTSD, which has been manifested by symptoms of social isolation and aggressiveness, are contemplated by the schedular criteria.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons shown, a clear preponderance of the evidence is against a disability rating in excess of 70 percent for PTSD prior to October 26, 2011, as the Veteran had not been shown to be totally socially and occupationally impaired.  Again, the objective clinical findings consistently failed to show that his disability met the criteria for a higher initial rating prior to October 26, 2011.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.  

As of the October 26, 2011 VA examination, the evidence reveals total social impairment, in addition to the total occupational impairment, as well as thoughts of injuring self and others.  For example, the October 2011 examiner found that the Veteran was socially isolated and withdrawn, estranged, and detached-including from family.  He currently was not working due primarily to PTSD.  The October 2011 examiner also noted that the Veteran had thoughts of harming himself but others.  The examiner opined that the Veteran then was totally disabled.  Given the examiner's findings reflecting both total occupational and social impairment, and affording the Veteran the benefit of the doubt, the Board finds that a 100 percent disability rating for PTSD is warranted from October 26, 2011.  However, a total rating prior to that date is not warranted as the evidence did not show total occupational and social impairment prior to that date.  Instead, the prior examiner determined that there was moderate impairment in the ability to establish and maintain effective work and social relationships, no difficulty understanding simple commands and moderate difficulty understanding and completing complex commands.  While the Veteran did manifest deficiencies in most areas, total occupational impairment was not shown.  

For the foregoing reasons, a preponderance of the evidence is in favor of a 100 percent evaluation for PTSD from October 26, 2011.  Prior to that date, the preponderance of the evidence is against finding that a rating in excess of 70 percent is warranted for PTSD.  It is noted that the Board has considered all psychiatric symptoms as the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lung disability, to include as secondary to PTSD, is denied.

An initial disability evaluation in excess of 70 percent for PTSD, for the period prior to October 26, 2011, is denied.

A 100 percent disability rating for PTSD, for the period from October 26, 2011, is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


